Title: Enclosure: Ferdinand R. Hassler’s List of Scientific lnstruments Procured for the United States Coast Survey, November 1815
From: Hassler, Ferdinand Rudolph
To: 


            General List of Mathematical Instruments and Books, destined for the survey of the Coast of the United States, delivered into the custody of Robert Patterson Esqe Director of the Mint in Philadelphia, by F. R. Hassler, after his return from the mission for this object; in November 1815.—
            
            
            
              
                No
                 1.
                One Theodolite of two feet diameter, of very improved construction, silver arch readings by three micrometer microscopes, wire micrometers in the Telescopes &c made by Mr Edward Troughton.
              
              
              
                
                 2.
                Two double repeating Theodolites of twelve inches diametre, on principles suggested by F. R. Hassler, with full vertical circle, double repeating, made by the same.
              
              
                
                 3.
                Two double repeating Circles, on the principles of Borda, of improved construction, vertical & horizontal circles, both of eighteen inches diameter, readings to the back telescope &c made by the same.
              
              
                
                 4.
                 Four double repeating reflecting circles of ten inches diameter, on principles suggested by F. R. Hassler.—Spirit level for small angles of elevation, made by the same.
              
              
                
                 5.
                Four Stands to the above with artificial horizons of mercury; covered with a glass hat.
              
              
                
                 6.
                Two double repeating Reflecting circles, in all respects exactly equal to those in No 4. except no levels.—made by the same.
              
              
                
                 7.
                Two artificial horizons to the above, of mercury; covered with a glass hat.
              
              
                
                 8.
                Two artificial horizons of plane glass with ground spirit levels; the one of dark glass, the other of plate glass, blackened on the lower plane.
              
              
                
                 9.
                Two surveying Theodolites of nine inches diameter, of common construction.
              
              
                
                10.
                Two surveying Compasses of one foot needle in length:—construction directed by F. R. Hassler.—Silvered plate—needles inverting—telescope describing a full vertical; spirit levels: center work for the stand, made by Thomas Jones.
              
              
                
                11.
                Two Alhidades for plane tables.—construction invented by F. R. Hassler. Telescopes arranged like transit instruments. made by the same.
              
              
                
                12.
                Two center works to the plane tables; to be used with the above two sets of brass spring clamps, to hold the paper on the plane table.
              
              
                
                13.
                Two sets of apparatus for measuring base lines, by an arrangement invented by F. R. Hassler, giving an optical determination of the end-points of the bars—each consisting of the following parts. vizt
              
              
                
                
                
                a. Four iron bars, upwards of seven feet in length; not yet standarded, because they were intended to be cut to a proper standard on the most authentic measures, by F. R. H.—
              
              
                
                
                
                b. Various screw works & rollers for the motion of these bars; and the boxes they must be put in when in use.
              
              
                
                
                
                c. A sector with a spirit level, to measure the inclination of these bars, screwed on the part making the motion in the direction of the length of the bars.
              
              
                
                
                
                d. Four Thermometers with Farenheit & Centigrade scales mounted to be fixed to the bars; and the balls sheltered with brass cups.
              
              
                
                
                
                e. A Telescope arrangement to direct the boxes of the bars in the direction of three rectangular ordinates, carrying microscopes, in which the object lenses consist of two halves of different foci; by which the image of cross lines on these stands is brought in the same focus with that of the ends of the bars, which are cut out to admit a cobweb to spread over the ends: the optical contact of which two images determines the place of the ends of the bars, in  like  manner as  Hadleys instrument does the image from the great mirror and the object viewed directly.
              
              
                
                14.
                One Standard English measure of 82 inches in length, divided on Silver in tenths of inches; microscopes and micrometers for comparisons,  and an arrangement with a cutting tool, to divide scales from it. made by Mr Edward Troughton.
              
              
                
                16.
                One brass metre standarded by Lenoir in Paris from his brass metre, which was made at the same time, and standarded at the temperature of melting ice, together with those distributed by the Committee of weights & measures in Paris, to all the deputies of different nations; compared also at the observatory of Paris, with their standards.
              
              
                
                
                
                N.B, this brass meter of Mr Lenoir being the only one in this metal made by the Committee of weights & measures in Paris; gives therefore also the only means to a direct comparison of french and english measures, without reductions for expansion of different metals; the latter having their standards in brass, and the former in iron.
              
              
                
                
                
                A Certificate of the comparisons of No 15 & 16 accompanying them, signed Arrago & Bouvard, & sealed by the seal of the observatory.
              
              
                No
                15—
                One Iron toise standarded by Lenoir in Paris, and compared with the standards of the observatory there.
              
              
                
                17.
                One Iron metre, standarded by Lenoir.
              
              
                
                18.
                One Iron tool, to file bars off perpendicularly, in standarding measures.
              
              
                
                19 
                An Iron plane, to use on metals & on wood.
              
              
                
                20.
                One strong scale with accurate standarded english weights; made by Mr Edwd Troughton.
              
              
                
                21.
                Two standard subdivided Kylogrames, of parallelopipedon form, made by Fortin, in Paris.
              
              
                
                22 
                Two Litres modeles, with ground glass plate covers, standard. by Fortin, in Paris.
              
              
                
                23.
                Two transit instruments of very improved construction; telescopes of five feet, illumination through the axis, shades to the object-glasses, silver arched semicircles with levels at the eye ends to point by; spring counterpoises &c &c made by Mr E. Troughton.
              
              
                
                24.
                Two astronomical Clocks, of the same improved construction as those lately made by the same artist and inventor, Mr Wm Hardy, for the observatories of Greenwich & Glasgow. spring scapement, silver plated dial, compensation by a glass cylinder with mercury, acting as lens of the pendulum.
              
              
                
                25.
                Two one day box chronometers with silver dial plates, compensation of the balance and for short and long vibration the invention of the maker, the said Mr Hardy.
              
              
                
                26.
                One box chronometer of Brockbanks, of two days going, for the case of accidental omission of winding.
              
              
              
                
                27.
                Two one-day box chronometers, of the same.
              
              
                
                28.
                One one-day box chronometer, of extraordinary good performance, of Messrs Grimaldi & Johnson.
              
              
                
                29.
                Two one-day silver pocket chronometers, of Brockbanks.

			 
              
              
                
                30
                One time piece shewing the 1300 of a second; going only when in use; for determinations of velocities of sound, falling bodies &c made by Mr William Hardy, at the suggestion of F. R. Hassler
              
              
                
                31.
                One six feet achromatic telescope, of Dollond: four inches aperture of the object-glass; six astronomical and one terrestrial eye-tubes. a finder, the tube unscrewing in three pieces. Mahogany stand of  two parts, securing the telescope in two places, for greater steadiness.
              
              
                
                32.
                One five feet achromatic Telescope of Dollond; 3¾ inches aperture of object glass; one terrestrial & six astronomical eye-tubes: lantern illumination by a small mirror in the center; a finder, brass equatorial motion, shifting brasses, mahogany folding stand and steadying rods.
              
              
                
                33.
                One five feet achromatic Telescope; four inches aperture of object glass, tube in two parts; four astronomical and one terrestrial eye-tube; level on the tube; a finder, equatorial mahogany folding stand with steadying rods. Made by Tulley.
              
              
                
                34.
                One four feet eight inches achromatic Telescope; three inches aperture of the object-glass; four astronomical & two terrestrial eye-tubes; tube in two parts; a finder; equatorial mahogany folding stand with steadying rods. Made by Tulley.—
              
              
                
                35.
                One three and a half feet achromatic Telescope; 2¾ inches aperture; simple brass tube, without stand or finder; six astronomical & one terrestrial eye-tube. Made by Dollond.
              
              
                
                36.
                One three & a half feet achromatic Telescope, of 2¾ inches aperture of object glass; two terrestrial & three astronomical eye-pieces; brass stand with mahogany steadying rods. Made by Mr Troughton.
              
              
                
                37.
                Three double wire micrometers, of Dollond, on Mr Troughton’s construction, with prisms before the eye-piece, for objects near the zenith;—two of them fitting the Telescopes No 31 & 32, and one fitting those under No 33, 34, 35 & 36.
              
              
                
                38.
                One top joint and socket for a Telescope, for easy transportation in the fields, to fit any telescope.
              
              
                
                39.
                Six mountain-Barometers mounted in brass tubes; made by Mr Troughton on his improved construction.
              
              
                
                40.
                Two Thermometers, Farenheits & Reaumurs divisions on silvered scales, going to boiling water; Glass face & mahogany case; for the use of observatories within doors. made by Mr Edward Troughton.
              
              
                
                41.
                Two Thermometers on box wood scales, brass shelter to the balls; for the use of observatories before the windows. made by mr E. Troughton.
              
              
                
                42.
                Four detached Spirit-levels mounted in brass, of two different sizes, for various purposes; made by the same
              
              
                
                43.
                Two sets of Magnets; one of two large bars & one of four bars.
              
              
              
                
                44.
                One Dynameter, or instrument to measure the magnifying power of Telescopes; of Mr Ramsdens invention; made by Mr Dollond.
              
              
                
                45.
                Two beam Compasses, with double rods of different lengths, change of points, & one sett to work on metals.—One made by Willm Cary; the other by Rt Fidler.
              
              
                
                46.
                Three proportional Compasses, with perpendicular legs; made by Fidler.
              
              
                
                47.
                Two steel Rulers, five feet long. made by Fidler.
              
              
                
                48.
                Four steel right angled triangles, of two different sizes, to fit the forementioned rulers. made by Fidler.
              
              
                
                49.
                One Cabestan head screw key, pins in various directions.
              
              
                
                
                The following Articles were added to the Collection, to supply accidental losses on breaking; and for various accessary uses.
              
              
                
                1.
                Four setts of detached dark glasses.
              
              
                
                2.
                Nine simple & double reading magnifyers magnifiers.
              
              
                
                
                
                NB. of these two articles there have been some used already, to replace such as had been forgotten in various boxes of instruments.
              
              
                
                3
                Six spare glass tubes, of proper size for the Barometers.
              
              
                
                4
                Twelve spirit levels, in sizes for the instruments; tried by Mr Troughton.
              
              
                
                5
                Three plates of paralell parallel Glass.
              
              
                
                6
                Two rolls of metal wire, for the plumblines.
              
              
                
                7
                Two bottles of Varnish.
              
              
                
                8.
                Twelve turn screws, in sizes two of each size.
              
              
                
                ☞
                 The catalogue of books contains 87 volumes, all calculated for the use  of fixed observatories.—
              
              
                
                
                The above instruments are sufficient to furnish two sets of surveyors—& two national observatories.—
              
            
          